In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Burstein, J.), dated September 23, 1985, as denied his motion to dismiss the complaint.
*654Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Drawing all the inferences from the complaint most favorable to the plaintiff wife (see, Katz v American Tech. Indus., 96 AD2d 932), the complaint adequately states causes of action for a divorce on the grounds of abandonment and cruel and inhuman treatment (see, Domestic Relations Law § 170 [1]). Mangano, J. P», Bracken, Niehoff and Eiber, JJ., concur.